1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     JOSUE ARAMBULA,                             )     Case No. CV 18-5514-ODW-JEM
12                                               )
                                Plaintiff,       )
13                                               )     ORDER ACCEPTING FINDINGS AND
                  v.                             )     RECOMMENDATIONS OF UNITED
14                                               )     STATES MAGISTRATE JUDGE
     ANDREW M. SAUL, Commissioner of             )
15   Social Security Administration,             )
                                                 )
16                              Defendant.       )
                                                 )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
19   and the Report and Recommendation of the United States Magistrate Judge. No Objections
20   to the Report and Recommendation have been filed within the time allowed for Objections.
21   The Court accepts the findings and recommendations of the Magistrate Judge.
22         IT IS HEREBY ORDERED that Judgment shall be entered REVERSING the
23   Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff and
24   REMANDING this for further proceedings in accordance with this Report and
25   Recommendation and with law.
26
     DATED:      October 21, 2019
27                                                                OTIS D. WRIGHT, II
                                                            UNITED STATES DISTRICT JUDGE
28
